The primary reason for allowance is that the cited prior art does not disclose: a fibrous structure comprising a paper web of fibers and a coform fibrous structure including a plurality of filaments comprising a compostable polymer, wherein the filaments of the coform fibrous structure being spun onto the paper web, the fibrous structure of a CRT Rate claimed and a Wet Web-Web CoF claimed (claim 1); a fibrous structure comprising a paper web of a plurality of fibers and filaments, the filaments being spun onto the paper web, the fibrous structure of an HFS claimed, and a Wet Web-Web CoF claimed (claim 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748